Citation Nr: 9912718	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran had active service from December 1956 to 
October 1960. 

The Board notes that in rating decision of August 1998, 
service connection for hearing loss was denied.  The veteran 
submitted disagreement with this decision in September 1998.  
Although this statement was submitted on a VA Form 9, it has 
been construed as a Notice of Disagreement and not a 
substantive appeal.  A Statement of the Case was issued in 
October 1998.  Apparently, the veteran has not yet submitted 
a timely substantive appeal.  Accordingly, that issue 
currently is not before the Board.


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran's current back disorder is related to his period of 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  
Additionally, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be 

medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability. See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

With respect to the evidence of record, the Board notes the 
veteran's service medical records do not contain any 
indication that he complained of or was treated for back pain 
or a back disorder during his period of service.  
Additionally, the evidence includes medical records from 
Gerald W. Howe, D.C., dated from March 1996 to March 1997 
which described the treatment the veteran received for 
chronic low back pain.  Specifically, March 1996 notations 
indicate the veteran complained of low back pain and neck 
pain and, upon examination, he was diagnosed with thoracic 
sprain.  As well, October 1996 notations reveal the veteran 
complained of low back pain subsequent to cutting wood during 
the prior day.  And, upon examination, he was found to have 
strained his chronic low back lesion as a result of strenuous 
activity.  A notation dated in March 1997 shows that the 
veteran complained of pain between the shoulders and he was 
diagnosed with thoracic and right shoulder strain.

A March 1997 written statement from J. T. Young, D.C., 
indicates the veteran had been treated since August 1990 for 
chronic recurrent problems, including intermittent episodes 
of stiffness with muscle spasms in the neck and upper 
thoracic spine area accompanied by severe pain on each 
occasion.  As well, the statement notes the veteran had been 
treated on various occasions for low back injuries secondary 
to performing light work such as lifting a bucket of feed or 
a bale of hay.

Additionally, a March 1997 statement from Ned Hug, D.C., 
notes he had treated the veteran since January 1994 for 
neuropathy affecting his neck and shoulders.  A September 
1998 statement from Martin Koeck III, M.D., indicates he had 
retired and his records were unavailable, as well as that he 
treated the veteran between 1961 and 1963, but could not 
comment as to the specifics of the treatment he 

provided.  Finally, an August 1998 statement from Amy S. Pike 
reveals the veteran was examined on July 1998 with complaints 
of low back pain which radiated at times and caused him 
paresthesia.  

After a review of the evidence of record, the Board finds 
that the veteran has not submitted any medical evidence 
showing that his current back disorder is related to an in-
service back injury or that it is otherwise related to his 
period of service.  Even assuming that he in fact injured his 
back during his period of service, the first indication of 
record that he was treated for a back disorder after his 
discharge from service dates back to 1996, which is more than 
35 years following his discharge.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the claimed current back disorder and his period of service.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); see  also Clyburn v. West, No. 97-1321 (U.S. 
Vet. App. April 2, 1999).  In the absence of competent 
medical evidence to support the claim of service connection 
for a back disorder, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a). 

In arriving at this conclusion, the Board also has taken into 
consideration the veteran's testimony at the August 1998 
hearing and various written statements submitted by the 
veteran, his representative, Hugh L. Graves, Stanley L. 
Tecumseh, Buck Smith, Todd G. Smith, and Teri Whitney.  While 
the Board acknowledges the sincerity of these statements, the 
Board notes that none of these individuals, as lay persons, 
are qualified to offer a medical opinion regarding the 
diagnosis(es) of the claimed disability or its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, v. Brown, 5 Vet. App. 91, 93 (1993) in which the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that a veteran does not meet the burden of 
presenting evidence 

of a well grounded claim where the determinative issue 
involves medical causation and the veteran presents only lay 
testimony by persons not competent to offer such medical 
opinions).

As well, because the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

In reaching this determination, the Board recognizes that the 
issue is being disposed of in a manner that differs from that 
used by the RO, that is, whether the claim is well grounded 
rather than whether the veteran is entitled to prevail on the 
merits.  The Board has therefore considered whether the 
veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby . Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  The Board concludes that the 
veteran has not been prejudiced by its approach in this case.  
In assuming that the claim was well grounded, the RO 
effectively accorded the veteran greater consideration than 
his claim warranted under the circumstances.  See generally 
Edenfield v. Brown, 8 Vet. App. 384 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied. 



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

